 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON




 3                                                                   Dec 11, 2018
                                                                         SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    PETER JOHN ARENDAS,
                                                    NO: 1:18-CV-3118-RMP
 8                               Plaintiff,
                                                    ORDER DISMISSING CASE
 9          v.

10    RANDY WELLS, and JOHN AND
      JANE DOE,
11
                                 Defendants.
12

13         By Order filed October 11, 2018, the Court directed Mr. Arendas to comply

14   with the filing fee requirements in this case by either paying the $400.00 fee

15   ($350.00 filing fee, plus $50.00 administrative fee) or to complete and file the

16   financial affidavit provided. ECF No. 14. He was cautioned that failure to comply

17   would result in dismissal of this case for failure to prosecute. Plaintiff did not

18   comply and has filed nothing further in this action.

19         Therefore, for the reasons set forth in the Court’s prior Order, IT IS

20   ORDERED this case is DISMISSED without prejudice for failure to prosecute,

21


     ORDER DISMISSING CASE -- 1
 1   pursuant to Fed.R.Civ.P. 41(b). IT IS FURTHER ORDERED all pending

 2   motions are denied as moot and all pending hearing dates are stricken.

 3         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 4   enter judgment and close the file. The Clerk of Court shall provide copies to

 5   Plaintiff at the address provided, and to counsel.

 6         DATED December 11, 2018.

 7
                                                 s/ Rosanna Malouf Peterson
 8                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING CASE -- 2
